Case 2:20-cv-11028-CJC-PLA Document 10 Filed 12/10/20 Page 1 of 2 Page ID #:39



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. CV 20-11028-CJC(PLAx)                                   Date: December 10, 2020

 Title: ED HULL V. ARTINIAN ENTERPRISES, INC., ET AL.



 PRESENT:

   HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

       Cheryl Wynn                                          N/A
       Deputy Clerk                                     Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

       None Present                                     None Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
 THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
 JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM

        On December 4, 2020, Plaintiff Ed Hull filed this action against Defendants,
 alleging violations of the Americans with Disabilities Act (“ADA”) and California’s
 Unruh Civil Rights Act (“Unruh Act”). (Dkt. 1 [Complaint, hereinafter “Compl.”].)
 Plaintiff seeks injunctive relief under the ADA and statutory damages under the Unruh
 Act. (Id.) Plaintiff contends that this Court has jurisdiction over his ADA claim based on
 the existence of a federal question and jurisdiction over his Unruh Act claim based on
 supplemental jurisdiction. (Id.)

        Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
 United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
 to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
 complex issue of State law, (2) the claim substantially predominates over the claim or
 claims over which the district court has original jurisdiction, (3) the district court has
 dismissed all claims over which it has original jurisdiction, or (4) in exceptional
 circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
 § 1367(c).

       A number of federal district courts across California have declined to exercise
 supplemental jurisdiction over Unruh Act claims brought alongside ADA claims, citing
Case 2:20-cv-11028-CJC-PLA Document 10 Filed 12/10/20 Page 2 of 2 Page ID #:40



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. CV 20-11028-CJC(PLAx)                                    Date: December 10, 2020
                                                                   Page 2

 28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d
 1025, 1030–31 (S.D. Cal. 2017) (declining to exercise supplemental jurisdiction because
 (1) “Plaintiff’s state law claim under the Unruh Act substantially predominates over his
 federal claim” and, (2) because “it would be improper to allow Plaintiff to use federal
 court as an end-around to California’s pleading requirements.”). The Court orders
 Plaintiff to show cause as to why it should not decline to exercise supplemental
 jurisdiction over his Unruh Act claim for similar reasons.

         Plaintiff shall file a response to this Order to Show Cause by December 21, 2020.
 In his response, Plaintiff shall identify the amount of statutory damages he seeks to
 recover. Plaintiff and his counsel shall also include declarations in their responses which
 provide all facts necessary for the Court to determine if they satisfy the definition of a
 “high-frequency litigant” as provided by California Civil Procedure Code
 §§ 425.55(b)(1) & (2). Failure to respond to this Order may result in the Court declining
 to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim.


 jy

 MINUTES FORM 11
 CIVIL-GEN                                                           Initials of Deputy Clerk CW
